Undercofler, Presiding Justice.
This appeal is from the award of custody of Freddie Alexander, Jr., from the mother to the father. In Robinson v. Ashmore, 232 Ga. 498, 500 (207 SE2d 484) (1974) this court said that reasonable evidence is sufficient to warrant the issuance of a new judgment based on changed conditions affecting the welfare of a child occurring after the rendition of a former final custody award. There was reasonable evidence in this case to authorize the change in custody of the child.

Judgment affirmed.


All the Justices concur.